Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The finality of the rejection of the last Office action is withdrawn and the prosecution is reopened according to the pre-Brief appeal conference decision. This office action is Non-Final as a result of new ground of rejection. 

Claim Status
Claims 1-19 are pending.
Claims 13-15 and 17 are withdrawn as being directed to a non-elected invention, the election having been made on 7/15/2020.
Claims 1-12, 16, and 18-19 have been examined.

Priority
This application is a CON of 16/035,309 07/13/2018 PAT 10342856
16/035,309 is a CON of 15/465,408 03/21/2017 PAT 10046034
15/465,408 is a CON of 15/048,647 02/19/2016 PAT 9662374
15/048,647 is a CON of 14/007,798 09/26/2013 PAT 9283187
14/007,798 is a 371 of PCT/EP2012/057647 04/26/2012
PCT/EP2012/057647 has PRO 61/517,973 04/27/2011
Foreign priority EP 11305492.8 was filed on 04/27/2011.


New Ground of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural collagen composition without significantly more. The claims recite a composition comprising (a) a collagen component containing at least 70% fibrous collagen and (b) one monosaccharide in powder form. This judicial exception is not integrated into a practical application because a composition comprising (a) a collagen component containing at least 70% fibrous collagen and (b) one monosaccharide encompasses a natural type I collagen composition. The claims do not further include additional elements that are sufficient to amount to significantly more than the judicial exception because a hemostatic composition is interpreted as an intended use of the composition comprising (a) a collagen component containing at least 70% fibrous collagen and (b) one monosaccharide. 
The patent subject matter eligibility is further analyzed as follows.
Step 1. Claim 1 is directed to a composition of matter.
Step 2A-Prone One.
The claimed composition encompasses a natural collagen composition without markedly different characteristics analyzed as follows.
(a) A composition comprising a collagen content containing at least 70% fibrous collagen and one monosaccharide encompasses a natural phenomenon (product of nature) of a natural fibrous collagen comprising a fibrous collagen conjugated with one monosaccharide as evidenced by Terajima et al. (J Biol Chem. 2014 Aug 15;289(33):22636-22647.). Thus, a glycosylated natural fibrous collagen is selected for markedly different characteristics analysis.
(b) The claimed composition encompasses the structure of a naturally-occurring fibrillar type I collagen glycosylated with both mono- and disaccharide as evidenced by Terajima et al. (Abstract and p22638, Table 1 shown as follows).

    PNG
    media_image1.png
    360
    616
    media_image1.png
    Greyscale

(c) Because the claimed composition comprising collagen and monosaccharide encompasses a naturally-occurring fibrillar type I collagen glycosylated with both mono- and disaccharide, the instant composition as claimed is not markedly different from a naturally glycosylated collagen.
Step 2A-Prone Two.
Claim 1 recited high level of generality for a composition comprising a collagen content containing at least 70% fibrous collagen and one monosaccharide. The claim does not add any additional elements to integrate the exception into a practical application. Thus, claim 1 is directed to the judicial exception.
Step 2B.
Claim 1 does not provide any inventive concept by reciting additional element or a combination of additional elements that amount to significantly more than the judicial exception in the claim because a hemostatic composition comprising collagen and monosaccharide in powder form is well-understood and conventional as evidenced by Moller (WO 2005/072700 A2, see Title and p9, line 18). 
Since claim 1 fails to pass subject matter eligibility analysis described above, claim 1 is not an eligible patentable subject matter.
Similarly, claim 5 is drawn to the collagen comprises a content of fibrous collagen and/or fibrillar collagen ranging from 85% to 95% by weight relative to the total weight of the collagen. The composition of claim 5 is not markedly different from the structure of a natural fibrous collagen I comprising a 100% fibrous collagen of collagen I cross-linked with one monosaccharide. Thus, claim 5 is not an eligible patentable subject matter and further rejected under 35 USC 101.
With respect to claim 16, it is a use claim without changing the structure of a fibrous collagen as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 provides the composition of claim 1 for the use of same as a hemostatic agent. Claim 16 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Thus, claim 16 is rejected under 35 U.S.C. 112(b). See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 5, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Terajima et al. (J Biol Chem. 2014 Aug 15;289(33):22636-22647.) as evidenced by Kajantie et al. (J Clin Endocrinol Metab. 2001 Sep;86(9):4299-306.).
Claim 1 is drawn to a hemotstatic composition in powder form comprising:
(i) a collagen content comprising at least 70% fibrillar collagen by weight to the total weight of the collagen, and 
(ii) at least one saccharide. 
The broadest reasonable interpretation of claim 1 is a composition comprising ingredients (i) and (ii) with the intended use as a homostatic agent. 
Terajima et al. teach fibrillar type I collagen is the major organic component in bone. Terajima et al. teach fibrillar type I collagen is glycosylated with both mono- and disaccharide (Abstract), reading on the limitations (i) and (ii). Terajima et al. further teach fibrillar type I collagen in bone powder (p22637, col 1, Experimental Procedures-collagen preparation). Kajantie et al. is recited as evidence to show over 90% of the organic matrix of bone is type I collagen (p4304, col 1, para 3) consistent with Terajima et al., reading on a content of fibrous collagen at least 70% by weight relative to the total weight of the collagen in claims 1 and 5.
With respect to claim 2, Terajima et al. teach fibrillar type I collagen is glycosylated with both mono- and disaccharide (Abstract), reading on the limitations (i) and (ii). Kajantie et al. is recited as evidence to show over 90% of the organic matrix of bone is type I collagen (p4304, col 1, para 3).
With respect to claim 16, the intended use of a hemostatic agent does not change the structure or function of Terajima’s glycosylated fibrillar type I collagen in bone powder. Thus, Terajima’s collagen powder reads on the limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,052,172 (the ‘172 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘172 patent anticipated this instant invention.
Claim 1 of the ‘172 patent disclosed a hemostatic powder composition comprising (i) a content of fibrous collagen and / or fibrillar collagen of at least 70 % by weight relative to the collagen, (ii) at least one monosaccharide; and (iii) at least one glycosaminoglycan, satisfying the instant claim 1.
Claim 2 of the ‘172 patent disclosed a hemostatic powder as follows, satisfying the instant claims 2-3 and 6.

    PNG
    media_image2.png
    255
    490
    media_image2.png
    Greyscale

Claim 2 the ‘172 patent disclosed the powder composition 80%-90% collagen and 1%-12.5% monosaccharide, for instance, 80% collagen and 2% monosaccharide. A weight ratio of collagen/monosaccharide is 40 (calculated from 80%÷2%), further satisfying the instant claim 4.
Claim 2 the ‘172 patent disclosed the powder composition 80%-90% collagen, 1%-12.5% monosaccharide, and 2%-25% glycosaminoglycan, for instance 80% collagen, 10% monosaccharide, and 10% glycosaminoglycan. A weight ratio collagen/total carbohydrate is 4 [calculated from 80%÷(10%+10%)], further satisfying the instant claim 7.
Claim 2 the ‘172 patent disclosed the composition for the use as a hemostatic agent, further satisfying the instant claim 16.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7, 10-11, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller et al. (WO 2005/072700 A2, previously cited 9/16/2020) in view of Snowden (US 2006/0149040 A1, previously cited 9/16/2020) and evidenced by Bailey (Eye. 1987; 1: 175-183, previously cited 9/16/2020).
Claim 1 is drawn to a hemotstatic composition in powder form comprising:
(i) a collagen content comprising at least 70% fibrillar collagen by weight to the total weight of the collagen, and 
(ii) at least one saccharide.
Moller et al. teach a hemostatic composition comprising gelatin or collagen powder (Abstract; p3, line 12-13). Moller et al. suggest the collagen typically originates from a bovine source, but may originate from other animal sources (p6, line 20-21). Moller et al. further teach the hemostatic composition further comprising adhesive agent, such as monosaccharides, disaccharides, oligosaccharides, polysaccharides, and combination thereof (p9, line 13-16) and a preferred monosaccharide is glucose (p9, line 29-33).
Moller et al. suggest the collagen can be isolated from an animal source (p6, line 20-21), but do not explicitly teach the hemostatic collagen as a fibrous collagen.
Snowden teaches a method of extracting collagen from animals (Abstract). Snowden teaches the method is particularly useful for extracting collagen from animal skins [0012, claim 1-2]. Snowden teaches the purified collagen comprising no more than 95% type I collagen (claim 34) and no less than 5% type III collagen (claim 35). Bailey is recited as evidence to show both type I collagen and type III collagen are fibrous collagens (p175, col 2, Fibrous collagens. 1-2). Snowden further teaches the purified collagen comprising ≤ 0.1% non-collagenous protein (claim 31) and ≤ 0.0001% various lipids (claim 32-33), reading on purity of fibrous collagens (type I collagen and type III collagen) ≥ 99%. Snowden further teaches the purified collagen used as a hemostatic agent or others [0054], satisfying the limitation of claims 1, 5, and 16.
With respect to claim 2, Moller et al. teach the collagen power composition comprising 5-10% adhesive agent of saccharide (e.g., monosaccharide) based on the total weight of the composition (p9, line 13-16 and 29-33; p10, line 33). Snowden the purified collagen (95% collagen I and 5% collagen III) comprising ≤ 0.1% non-collagenous protein (claim 31). Thus, a weight ratio of fibrous collagen to the total weight of the composition ranged from 95% (with 5% saccharide) to 90% (10% saccharide).
With respect to claim 3, Moller et al. teach the collagen power composition comprising 1-25% adhesive agent of saccharide (e.g., monosaccharide) based on the total weight of the composition (p10, line 30-33).
With respect to claims 4 and 18, Snowden teaches the purified fibrous collagen comprising type I collagen (claim 34) and type III collagen (claim 35). Snowden further teaches the purified collagen comprising ≤ 0.1% non-collagenous protein (claim 31), demonstrating purified fibrous collagen > 99.9%. Moller et al. teach the collagen power composition comprising 1-25% adhesive agent of saccharide (e.g., monosaccharide) based on the total weight of the composition (p10, line 30-33). The weight ratio of collagen to monosaccharide can be optimized in a range taught by Moller et al. in view of Snowden as follows.
collagen
99%
98%
95%
91%
monosaccharide
1%
2%
5%
9%
ratio of collagen/monosaccharide
99
49%
19
10.11
claim 
 
4
4 and 18
4


With respect to claim 6, Moller et al. suggest a total of saccharide can be optimized in a range 1-25% based on the total weight of the composition (p10, line 30-33).
With respect to claim 7, Snowden further teaches the purified collagen comprising ≤ 0.1% non-collagenous protein (claim 31), demonstrating purified fibrous collagen > 99.9%. Moller et al. suggest a total of saccharide can be optimized in a range 1-25% based on the total weight of the composition (p10, line 30-33). When Moller’s collagen powder composition comprising 95% fibrous collagen and 5% monosaccharide the weight ratio of collagen to carbohydrate is 19.
With respect to claim 10, Moller et al. teach the mean particle size is in the range of 10-250 µm (p7, line 10). MPEP 2144.04 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)."
With respect to claim 11, Moller et al. suggest a total of saccharide can be optimized in a range of 10%-15% based on the total weight of the composition (p10, line 33). Moller et al. suggest a particular preferred monosaccharide is glucose (p9, line 32-33). Moller et al. further teach the saccharide further comprising a glycosaminoglycan such as chondroitin or chondroitin sulfate (p10, line 1). The collagen is between 85% (calculated from 1-15%) and 90% (calculated from 1-10%). Moller et al. suggest a total saccharide of 10%-15% comprising 1%-5% glucose and 9%-10% chondroitin sulfate as well as the remining amount of 85%-89% collagen. MPEP 2144.04 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)."
 
 
 
 
 
 
overlapping
glucose
1%
2%
3%
4%
5%
1-5%
chondroitin sulfate
9-14%
8-13%
7-12%
6-11%
5-10%
9-10%
total saccharide
10-15%
10-15%
10-15%
10-15%
10-15%
10-15%
collagen
85-89%
85-89%
85-89%
85-89%
85-89%
85-89%


It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Moller’s collagen powder composition with Snowden’s method of extracting collagen from animal skins [0012, claim 1-2] because (a) Moller et al. suggest the collagen isolated from an animal source (p6, line 20-21) and (b) Snowden teaches a method is particularly useful for extracting fibrous collagens I and III from animal skins [0012, claim 1-2 and 34-35] with high purity comprising ≤ 0.1% non-collagenous protein (claim 31). The combination would have reasonable expectation of success because the references teach the use of purified collagen as a hemostatic agent.

Applicant’s Argument
(i)	All of the inventive and comparative Examples in Moller only use gelatin and gelatin loses all the structural properties that collagen has; thus, Moller et al. do not teach or suggest a collagen powder composition (Remarks, p2, para 5).
(ii)	One skilled in the art would at best conclude from Moller that gelatin is preferred, but collagen may be used as a non-preferred alternative (Remarks, p2, para 7).
(iii)	The experiments in the Declaration of Hugo CATOIS demonstrate that the hemostatic composition of the invention is different from the material disclosed in Moller in terms of morphology, structure and properties (p2, last para).
(iv)	The specification described acidic extraction conditions reduce the fibrous and/or fibrillar collagen content; thus, Snowden at best is not relevant to, and at worst teaches away from, creating the claimed fibrillar collagen with a "content of fibrous collagen and/or fibrillar collagen of at least 70% by weight relative to the total weight of the collagen" (Remarks, p3, para 3-4).
(v)	The combined references of Moller et al. in view of Snowden and evidenced by Bailey do not teach the advantages of a collagen powder as a hemostatic agent (Remarks, para 6-7).
(vi) Applicant shows unexpected result by comparison collagen with Moller’s gelatin. Moller does not teach any collagen specific composition and all of the examples in Moller use gelatin (Remarks, p3, last para bridging to p5, para 1).

Response to Arguments
Applicant's arguments of pre-appeal brief conference request filed 12/8/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image3.png
    168
    1080
    media_image3.png
    Greyscale
Applicant’s arguments (i) and (ii) are not persuasive because Moller’s teaching or suggestion is not limited to the explicit examples as argued by applicant. In particular, Moller et al. explicitly teach a collagen in dry form is also a preferred embodiment in addition to gelatine shown as follows (p8, line 22-25). 
MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant’s argument (iii) is not persuasive because applicant’s affidavit (p4 and p6) filed on 2/16/2021 failed to provide any data to compare Moller’s collagen powder with the claimed collagen powder composition. All data shown as follows were compared gelatin with collagen.

    PNG
    media_image4.png
    248
    870
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    656
    media_image5.png
    Greyscale

Applicant’s argument (iv) is not persuasive because the limitation of extracting collagen as argued by applicant is not found in the instant claims. Furthermore, the instant claims do not exclude collagen obtained by acidic extraction conditions as argued by applicant.
Applicant’s argument (v) is not persuasive because the argument is based on Moller’s gelatin powder by purposely ignoring Moller’s collagen powder. Moller et al. explicitly teach a collagen in dry form is also a preferred embodiment in addition to gelatine (p8, line 22-25). Since Moller et al. in view of Snowden and evidenced by Bailey teach a composition comprising (i) a collagen content comprising at least 70% fibrillar collagen by weight to the total weight of the collagen, and (ii) at least one saccharide as claimed, the prior art composition would be necessary to have the advantages as argued by applicant. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Applicant’s argument (vi) is not persuasive because applicant’s data were merely comparing gelatin with collagen to show different properties between gelatin and collagen but failed to provide any data to support the unexpected result by comparing Moller’s composition comprising collagen powder and monosaccharide with the instant composition. Furthermore, applicant had false assumption that Moller et al. only teach gelatin powder without teaching or suggestion of collagen powder. See response to arguments (i) and (ii) above. 
For at least the reasons above, the arguments are not persuasive.

2.	Claims 8, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller et al. in view of Snowden and as evidenced by Bailey as applied to claims 1-7, 10-11, 16, 18, and further in view of Nur et al. (WO 2009/109963 A1, previously cited 9/16/2020).
Moller et al. teach the collagen powder composition further comprising a coagulation factor of thrombin (p11, line 7) as applied to claims 1-7, 10-11, 16, and 18 above.
Moller et al. in view of Snowden and as evidenced by Bailey do not explicitly teach an effective dosage of thrombin.
Nur et al. teach a dosage of thrombin can be optimized in the range of from about 2 to about 15,000 IU/ml (p7, line 15-18) or from about 1 to about 300 IU/cm2 (p7, line 27-30; claim 19) as a hemostatic agent (p22, line 19-24), reading on claim 8 and 19.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Moller et al. in view of Snowden and as evidenced by Bailey) with Nur’s dosage of thrombin because (a) Moller et al. teach the collagen powder composition comprising a coagulation factor of thrombin (p11, line 7) and (b) Nur et al. teach an effective dosage of thrombin can be optimized in the range of from about 1 to about 300 IU/cm2 (p7, line 27-30; claim 19) as a hemostatic agent (p22, line 19-24). The combination would have reasonable expectation of success because the references teach the use of thrombin as a hemostatic agent.
Response to Arguments
Applicant's arguments of pre-appeal brief conference request filed 12/8/2021 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller et al. in view of Snowden and as evidenced by Bailey as applied to claims 1-7, 10-11, 16, 18, and further in view of Jain (US 6,613,348 B1).
Claim 9 is drawn to collagen powder composition having a tapped density greater than 0.4 g/ml.
Moller et al. teach the collagen powder composition further comprising a coagulation factor of thrombin (p11, line 7) as applied to claims 1-7, 10-11, 16, and 18 above.
Moller et al. in view of Snowden and as evidenced by Bailey do not explicitly teach a tapped density of the collagen powder composition.
Jain teaches an improved process for controlling the absorbency and other properties of collagen flakes and powder (Abstract, claim 21). Jain teaches the density of said collage powder being selected to be between 0.1 g/cc (0.1 g/ml) to 1.0 g/cc (1.0 g/ml) at step f of claim 21, reading on a tapped density greater than 0.4 g/ml in claim 9.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Moller et al. in view of Snowden and as evidenced by Bailey) with Jain’s density of collagen powder because (a) Moller et al. teach a hemostatic composition of collagen powder (Abstract; p3, line 12-13) and (b) Jain teaches the density of said collage powder can be optimized between 0.1 g/cc (0.1 g/ml) to 1.0 g/cc (1.0 g/ml) disclosed in the abstract and step f of claim 21. The combination would have reasonable expectation of success because the references teach therapeutic use of collagen powder.

Response to Arguments
Applicant's arguments of pre-appeal brief conference request filed 12/8/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-May-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658